Citation Nr: 1202310	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-14 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969 and is a recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared for a Travel Board hearing in October 2011.

The Veteran's appeal also initially included the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), but this claim was granted in a March 2008 rating decision and is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA audiological examination in conjunction with his appeal in July 2007.  This examination revealed a right ear hearing loss that met the criteria for a hearing loss disability under 38 C.F.R. § 3.385 (2011), but the left ear hearing findings did not meet the criteria for a hearing loss disability.  Id.  Conversely, the examiner noted that the left ear hearing loss at least as likely as not had its origin during service, but the right ear hearing loss did not.  While the examination itself was adequate as of that date, the Veteran testified during his October 2011 hearing that his hearing loss had recently worsened.  The Board cannot exclude the possibility that this reported worsening signifies a bilateral hearing loss that meets the 38 C.F.R. § 3.385 criteria and thus finds that a reexamination is "necessary" under 38 C.F.R. § 3.159(c)(4) (2011).

Moreover, the Board has concerns about the 38 C.F.R. § 3.159(b) notice letter furnished to the Veteran in November 2005.  This letter addressed only right ear hearing loss, but the claim is for bilateral hearing loss.  A more comprehensive letter should therefore be furnished to the Veteran.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing the claim for service connection for bilateral hearing loss.  This letter should include a description of VA's practices in assigning disability evaluations and effective dates for those evaluations.

2.  Then, the Veteran must be afforded a VA audiological examination addressing the nature and etiology of his claimed bilateral hearing loss.  The examiner must review the claims file in conjunction with this examination, with particular attention to the private medical opinions from March and May of 2006.  Audiological testing, specifically to include pure tone threshold and Maryland CNC testing, must be conducted.  Based upon the claims file review, the reports of the Veteran, and the examination findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss is etiologically related to service, including combat-related acoustic trauma therein.  If the examiner renders different opinions for each ear, an explanation for this determination must be provided.  In reaching this opinion or opinions, the private medical opinions from March and May of 2006 should be discussed.

All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.

3.  Then, the Veteran's claim must be readjudicated, with consideration of 38 U.S.C.A. § 1154 (West 2002).  If the determination of this claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


